DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldenberg et al. (WO 2017/037688).
Regarding claims 1-2, 4-6 and 12, Goldenberg teaches an optical imaging apparatus capable of focusing, comprising:
a lens group 402 comprising:
	a stabilization component (OIS) having an optical axis, the stabilization component comprising a first optical lens group and a driving element, wherein the driving element is configured to drive the first optical lens group to rotate around the optical axis;
	a focusing component (AF) fixed to the stabilizing component, the focusing component comprising a second optical lens group, wherein the second optical lens group is aligned with the optical axis (Fig. 4); and
an image sensing component (406) fixed to one of two ends of the lens group and aligned with the optical axis; 
an optical path changing element (404), wherein the optical path changing element is disposed at the other of the two ends of the lens group away from the image sensing component and the optical path changing element is configured to change an image capturing direction of the optical imaging apparatus capable of focusing [claim 2];
wherein the optical path changing element is a prism, the prism has a light incident surface and a light emitting surface, the light incident surface is perpendicular to the image capturing direction, and the light emitting surface is perpendicular to the optical axis (pg. 9, ll. 18-20) [claim 4];
an assembly housing, wherein the optical path changing element and the stabilization component are disposed in the assembly housing (implicit) [claim 5];
wherein the second optical lens group (402) is a movable optical lens group, the focusing component further comprises an actuating element, wherein the movable optical lens group is disposed in the actuating element, the actuating element is configured to actuate at least one movable optical lens in the movable optical lens group to move along the optical axis [claim 6]; and 
the focusing component is located between the stabilization component and the image sensing component (Fig. 4) [claim 12].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Choi (US Pub. No. 2020/0218082).
Regarding claim 3, Goldenberg teaches all the claimed limitations except for the optical path changing element is a reflective sheet, and an included angle between the reflective sheet and the image capturing direction is substantially the same as an included angle between the optical axis and the reflective sheet. Choi teaches an optical imaging apparatus comprises a reflective sheet (330), and an included angle between the reflective sheet and the image capturing direction is substantially the same as an included angle between the optical axis and the reflective sheet (Fig. 1). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a reflective sheet as taught for said optical path changing element in order to obtain a smaller and compact optical imaging apparatus.
Claim(s) 7-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Yao (US Pub. No. 2021/0333529).
Regarding claims 7-8, Goldenberg teaches all the claimed limitations except for the second optical lens group is a fixed optical lens group [claim 7]; wherein the driving element is further configured to drive the first optical lens group along the optical axis [claim 8]. Yao teaches an optical imaging apparatus comprises a second optical lens group is a fixed optical lens group (Fig. 2, second optical lens group is fixed relative to the lens barrel 212); wherein the driving element is further configured to drive the first optical lens group along the optical axis [claim 8]. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said second optical lens group to be a fixed optical lens group as taught in order to obtain a smaller, more compact optical imaging apparatus.
Regarding claim 14, Goldenberg teaches all the claimed limitations except for the image sensing component comprises a filter, and a fixing frame, the image sensor and the filter is fixed to the fixing frame, and the filter is configured to filter a light ray toward the image sensor along the optical axis. Yao teaches an optical imaging apparatus comprises an image sensor (220), a filter (250) and a fixing frame (implicit), the image sensor and the filter is fixed to the fixing frame, and the filter is configured to filter a light ray toward the image sensor along the optical axis. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute an image sensing component as taught by Yao for said image sensing component in order to facilitate the filtering of the captured light ray.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Umetsu (JP 2016057386 and its Machine Translation).
Regarding claims 9 and 11, Goldenberg teaches in the invention as claimed in claim 1. Goldenberg further teaches the focusing component comprises an actuating element and a frame body (implicit), the second optical lens group is a movable optical lens group, the movable lens group is disposed in the actuating element, the actuating element is configured to actuate at least one movable optical lens in the movable optical lens group to move along the optical axis (Fig. 4). Goldenberg does not specifically teach a third lens optical lens group aligned with the optical axis and is a fixed lens group, fixed to the frame body; wherein the movable optical lens group and the fixed optical lens group are disposed in a single housing. Umetsu teaches a third lens optical lens group (L1) aligned with the optical axis and is a fixed lens group, fixed to the frame body (Fig. 1); wherein the movable optical lens group and the fixed optical lens group are disposed in a single housing (Fig. 1). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fixed lens group within said optical imaging apparatus in order to facilitate optical corrections.
Regarding claim 10, Goldenberg, as modified by Umetsu, teaches all the claimed limitations except for a size of each lens in the movable optical lens group is less than a size of each lens in the fixed optical lens group. Umetsu further teaches a size of each lens (L1) in the movable optical lens group is less than a size of each lens (L4) in the fixed optical lens group. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the size of each lens in the movable optical group as claimed in order to facilitate movement of the movement of the lens in the movable optical group.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Kawanabe (US Pub. No. 2019/0103799).
Regading claim 13, Goldenberg does not specifically teach the stabilization component is located between the focusing component and the image sensing component. Kawanabe teaches an optical imaging apparatus comprises a stabilization component (Fig. 8, item 49) is located between a focusing component (46) and an image sensing component (36). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to rearranged the stabilization component to be in between the focusing element and the image sensing component since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852